Case 1:09-vv-00107-UNJ Document 58 Filed 07/03/13 Page 1 of 2




    In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 09-107V
                                              July 3, 2013
                                           Not for Publication

*****************************
MICHELLE BROUSSARD-PACOT, as next                  *
friend of COLE PACOT, a minor,                     *
                                                   *
                             Petitioner,           *     Attorneys’ Fees & Costs Decision
                                                   *     Based on Stipulation of Fact
        v.                                         *
                                                   *
SECRETARY OF HEALTH                                *
AND HUMAN SERVICES,                                *
                                                   *
                             Respondent.           *
                                                   *
*****************************
Brian R. Arnold, Dallas, TX, for petitioner.
Chrysovalantis P. Kefalas, Washington, DC, for respondent.


MILLMAN, Special Master


                  DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

      On July 2, 2013, the parties filed a Stipulation of Fact Concerning Final Attorneys’ Fees
and Costs in which they agreed on an appropriate amount for attorneys’ fees and costs in this case.

        In accordance with General Order #9, petitioner’s counsel asserts that petitioner did not
incur any costs in pursuit of her petition.

       On May 3, 2013, petitioner filed a Motion and Request for Attorneys’ Fees and Costs,
requesting $75,986.77 in attorneys’ fees and costs. In informal discussions, respondent raised
1
 Because this unpublished decision contains a reasoned explanation for the special master’s action in this case, the
special master intends to post this unpublished decision on the United States Court of Federal Claims’s website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). Vaccine
Rule 18(b) states that all decisions of the special masters will be made available to the public unless they contain trade
secrets or commercial or financial information that is privileged and confidential, or medical or similar information
whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a decision is filed,
petitioner has 14 days to identify and move to redact such information prior to the document=s disclosure. If the
special master, upon review, agrees that the identified material fits within the banned categories listed above, the
special master shall redact such material from public access.
           Case 1:09-vv-00107-UNJ Document 58 Filed 07/03/13 Page 2 of 2



certain objections to petitioner’s Motion and Request for Attorneys’ Fees and Costs. As a result,
petitioner has amended her application to request $70,923.77 in attorneys’ fees and costs.
Respondent does not object to this amount. The undersigned finds this amount to be reasonable.
Accordingly, the court awards $70,923.77, representing reimbursement for attorneys’ fees and
costs. The award shall be in the form of a check made payable jointly to petitioner and Brian R.
Arnold & Associates in the amount of $70,923.77.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: July 3, 2013                                                               s/Laura D. Millman
                                                                                    Laura D. Millman
                                                                                     Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or jointly,
filing a notice renouncing the right to seek review.
                                                          2